Citation Nr: 1710877	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  12-16 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to September 1971 including service in the Republic of Vietnam from February 1970 to March 1971.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran was afforded a Board hearing in May 2015.  A copy of the hearing transcript is of record.  

In September 2015, the Board remanded the Veteran's claim to obtain a VA examination.  The resulting June 2016 Supplemental Statement of the Case continued to deny the Veteran's claim and in July 2016, the Veteran's representative requested an additional hearing.  Following the request, the Veteran passed away in August 2016, and his surviving spouse was granted substitution of the claim in November 2016.  The claim has now been returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Recently, the Court of Appeals for Veterans Claims (Court) held that taken together, the language of 38 C.F.R. § 7107(b), its place in the overall statutory and regulatory scheme, the unique nature of the VA adjudication process, and the consequences of the judicial review rubric enacted with the statute compel the conclusion that 7107(b) is properly interpreted as allowing a VA claimant the right to request and receive a Board hearing for the purpose of submitting additional evidence after a remand from the Court, even if he or she previously received a hearing before the Board at another stage of the appellant proceedings.  Cook v. Snyder, 28 Vet. App. 330 (U.S. 2017).

The Court held that limiting a claimant to a single Board hearing without regard to the stages of appellate proceedings that have occurred, especially in light of an appellants desire to submit additional evidence in the form of testimony, is not consistent with the solicitous guarantee of claim development evident from the specific sections and overall structure of the VA claims and appeals process.

This decision does not allow an appellant to have a Board hearing at any time for any reason; instead, the Court held that an appellant who received a personal hearing at one stage of the appellate process before the Board is not barred from requesting and receiving a Board hearing during a separate stage of the appellate process before the Board, namely, following a remand from the Court.  

The question of whether to grant an additional hearing will be determined on a case by case basis.  Although this claim was remanded at the Board level, and not at the Court level, the Board will afford the appellant an additional hearing in this case. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the appellant for a hearing before the Board, and provide her with the appropriate notification.  After a hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for appellate review.

If possible, attempt to schedule the appellant before the same Veterans Law Judge that held the May 2015 hearing for this claim.

If the Appellant wishes to withdraw her request for a hearing, she should do so by written document submitted to the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



